Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 26 May 2022.
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…sending, by a host device to a memory device, a request to add a command to a command queue of the memory device; receiving, by the host device from the memory device, a response to the request to add the command to the command queue, wherein the response includes a queue busy bit that indicates whether the memory device is ready to receive, from the host device, commands in the command queue...”
 
[Claims 22-28 indicated allowable by virtue of depending from and incorporating the subject matter of claim 21.]

(Claim 29) “…send a request to the memory device to add a command to a command queue of receive, from the memory device, a response to the request to add the command to the command queue, wherein the response includes a queue busy bit that indicates whether the memory device is ready to receive, from the host, commands in the command queue...”
[Claims 30-34 indicated allowable by virtue of depending from and incorporating the subject matter of claim 29.]

(Claim 35) “…sending, by a host device to a memory system, a request to add a first command to a command queue of the memory system; receiving, by the host device from the memory system, a response to the request to add the first command to the command queue, wherein the response includes a first queue busy bit that indicates whether the memory system is ready to receive, from the host device, commands in the command queue…sending, by the host device to the memory system, a request to add a second command to the command queue of the memory system; receiving, by the host device from the memory system, a response to the request to add the second command to the command queue, wherein the response includes a second queue busy bit that indicates whether the memory system is ready to receive, from the host device, commands in the command queue…”
[Claims 36-40 indicated allowable by virtue of depending from and incorporating the subject matter of claim 35.]

RESPONSE TO ARGUMENTS
Applicants’ arguments filed 26 May 2022 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 

CONCLUSION
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137